Title: To George Washington from John Hancock, 24 July 1775
From: Hancock, John
To: Washington, George



Sir,
Philada 24th July 1775

Your letter of the 10th inst. with the enclosed papers being duly received was laid before Congress and immediately taken into consideration.
In answer to the several matters therein contained I am to inform you, that the Congress appointed a committee to enquire what quantity of light Sail Cloth, Sheeting and Oznabrigs could be obtained in this town for the purpose of making Tents, and in this business the committee are now closely imployed.
It is agreed that tow cloth will be most proper for hunting shirts, & of this the Congress are informed a sufficient quantity may be obtained in Rhode island and Connecticut. It is expected

you will give orders for purchasing there the quantity necessary.
Agreeable to your recommendation they have appointed Joseph Trumbull Esqr. Commissary-General of stores and provisions for the army of the United Colonies.
The appointment of a Quarter Master General, Commissary of Musters, and a Commissary of Artillery is left to you, the Congress not being sufficiently acquainted with persons properly qualified for these offices.
They have ordered a company of Matrosses to be raised in this city and sent forward.
General Thomas, they have appointed First Brigadier-General in the room of Mr Pomroy who did not act under the commission sent him and have ordered General Thomas’s commission to bear date the same day Genl Pomroy’s did.
They have empowered you, if you think fit, to appoint three Brigade Majors of such persons as you chuse to honor with that command and to commission them accordingly.
They have appointed a Committee to consider and report on the establishing an Hospital and appointing a director.
As soon as they have brought in their report and the Congress have come to any resolution on that subject you will be made acquainted with it.
Letters are sent with a recommendation to the colonies of New hampshire, Massachusetts bay, Rhode island and Connecticut to compleat the deficiences in the regiments belonging to their respective colonies, which you shall retain in the Continental Army. Inclos’d are the Letters to N. Hampshire & Rhode Island, wch please to order forwarded by Express, immediately.
And it is earnestly recommended to Rhode island to send forward to you three hundred and sixty men lately voted by their General Assembly, and to Connecticut to send forward fourteen hundred men lately voted by the General Assembly of that colony.
Upon intelligence that Mr Johnson is endeavouring to instigate the Indians to acts of hostility the Congress have impowered General Schuyler to [“]dispose of and employ all the troops in the New York department in such manner as he may think best for the protection and defence of these colonies, the tribes of Indians in friendship and amity with us and most

effectually to promote the general interest, still pursuing, if in his power, the former orders of this Congress and subject to the future orders of the Commander in chief.”
As the Congress are not fully acquainted with the number of the enemy you have to oppose and the extent of your operations, they reposing confidence in your prudence have resolved; that “such a body of troops be kept in the Massachusetts-bay as you shall think necessary provid⟨ed⟩ they do not exceed twenty two thousand.”
In a letter from Lord Dartmouth to Govr Martin dated Whitehall May 3d 1775 after recommending him to embody such of the men in four counties (which Govr Martin had represented as favourable to the Views of administration) as are able to bear arms is the following paragraph “I confess to you, Sir, that this appears to me to be a matter of such importance that I cannot too earnestly recommend it to your attention, and that no time may be lost, in case of absolute Necessity I have received his Majesty’s Commands to Write to Genl Gage to apprize him of this favourable circumstance and to instruct him that he do, upon application to you, send some able and discreet officer to you in order to concert means of carrying so essential a service into effect and if necessary to lead the people forth against any rebellious attempts to disturb the public peace.”
Whither the five Vessells, you mention to have sailed from Boston on the 11th instant, are gone on this service time must manifest.
The Bills ordered to be struck by Congress are in great forwardness; as soon as a sufficient quantity worth sending is compleated, it will be sent to you.
I have the pleasure to inform you that the Congress have received a letter from the Provincial Convention of Georgia dated 8th instant, informing that all the Parrishes in that colony except two, which it is supposed do not contain a score of freeholders inhabitants, met by their delegates in Convention on the 4th inst.; that those Parrishes that upon former occasions seemed reluctant have manifested a laudable Zeal on this occasion; that several Gentlemen in Savanna, that have hitherto been neuter or declared against America, now speak of the proceedings of Parliament as illegal and oppressive, that the Convention had applied to the Governor to appoint a day of fasting

and prayer with which request the Governor informed them he would comply; that they have chosen five delegates to represent their colony in this Congress viz: John Houston, Archd Bullock Esqr. The revd Doctor Zubly, Lyman Hall and Noble Wimberly Jones Esqrs.; and lastly that they have resolved strictly to adhere to the Continental Association and are heartily disposed zealously to enter into every measure that the Congress may deem necessary for the safety of America.
Mr Thomas & Mr Trumbull’s Commissn⟨s⟩ are Inclos’d in unseal’d Letters to them.
When any thing Occurrs respectg your Department you shall be made Acquaintd. I have the honor to be with great Esteem, Sir Your most Obedt hume servt

John Hancock President


The Inclos’d for Mr Trist if any oppory please to send into Boston.
I have Sent five Bundles of Commissions 284 the rest shall follow.

